Title: From Thomas Jefferson to Robert Smith, 22 April 1806
From: Jefferson, Thomas
To: Smith, Robert


                        
                            Th:J. to mr Smith.
                            Apr. 22. 06.
                        
                        I send you the inclosed from O’Brien merely that you may read the upper half of the last page the rest is
                            immaterial. it seems to me that his suggestion of Cagliari as our Naval head quarters is worthy of consideration. the
                            circumstances of it’s neighborhood to Tunis (70. miles) cheapness of provision unconncesion with either England or France,
                            and the probable welcome too from it’s impotent sovereign, are in favor of it. the islands of Galita & Pentelaria
                            mentioned by him, appear on the map to be convenient places for withdrawing to occasionally if necessary. being about 12.
                            leagues from the entrance of Tunis bay on each side. perhaps they afford water: but for that the vessels should be
                            furnished with stills for distillation, & pit coal. these things are suggested for your consideration
                        The H. of R last night did not concur in the amendment of the Senate for enlarging the Naval peace
                            establishment to 1500. men on this ground as was declared, that the men returning home from war, are not to he counted as
                            of the peace establishment. that we may take new men for the peace establishment if we please, letting the war
                            establishment come home & be discharged, or so many of them as, with those remaining in the Mediterranean, would be over
                            the Peace number. I think this ground correct & that we may safely act on it & send out the Chesapeake. Affectionate
                            salutations.
                    